EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement, dated July 1, 2013 (the “Commencement
Date”), is between Reprints Desk, Inc., a Delaware corporation (the “Company”),
Research Solutions, Inc., a Nevada corporation (“Research Solutions”), and Peter
Derycz, an individual residing at 5435 Balboa Blvd., Suite 202, Encino,
California 91316 (“Executive”).
 
1. Position and Responsibilities
 
(a) Position. Executive is employed by the Company to render services to both
the Company and Research Solutions in the positions of President and Chief
Executive Officer as well as serving as a director and Chairman of the Boards of
both the Company and Research Solutions.  Executive shall perform such duties
and responsibilities as are normally related to such positions in accordance
with the standards of the industry and any additional duties now or hereafter
assigned to Executive by the Company and Research Solutions. Executive shall
abide by the rules, regulations, and practices as adopted or modified from time
to time in the Company’s or Research Solutions’s sole discretion.
 
(b) Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.
 
(c) No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.
 
(d) Term. The term of employment of Executive by the Company pursuant to this
Employment Agreement shall be for the period commencing on the Commencement Date
and ending on June 30, 2015, or such earlier date that Employee’s employment is
terminated in accordance with the provisions of this Employment Agreement.
 
2. Compensation and Benefits
 
(a) Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of Two Hundred
Seventy Six Thousand Dollars ($276,000) per year (“Base Salary”).  The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice.  Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company.
 
(b) Bonus Compensation.   Executive is eligible to participate in the executive
bonus plan as determined by the boards of directors of the Company and Research
Solutions.
 
(c) Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to its employees, in accordance with the
benefit plans established by the Company, and as may be amended from time to
time in the Company’s sole discretion.
 
(d) Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.
 
 


 
3. At-Will Employment; Termination By the Company
 
(a) At-Will Termination by the Company. The employment of Executive shall be
“at-will” at all times.  The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees.  Upon and after such termination,
all obligations of the Company under this Agreement shall cease, unless
Executive’s employment is terminated without Cause, in which case the Company
shall provide Executive with the severance benefits described in Section 3(b)
below.
 
(b) Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any
time, Executive will be eligible to receive an amount equal to three (3) months
of the then-current Base Salary of the Executive payable in the form of salary
continuation.  Executive’s eligibility for severance is conditioned on Executive
having first signed a release agreement in the form attached as Exhibit A. 
Executive shall not be entitled to any severance payments if Executive’s
employment is terminated For Cause, By Death or By Disability (as defined in
Section 4 below) or if Executive’s employment is terminated by Executive (in
accordance with Section 5 below).
 
4. Other Terminations By the Company
 
(a) Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty (20) days after written notice to Executive from the Company; (iv)
Executive willfully refuses to implement or follow a lawful policy or directive
of the Company, which breach is not cured within twenty (20) days after written
notice to Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally.  The Company may terminate Executive’s employment
For Cause at any time, without any advance notice.  The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of Employer under law; and
thereafter all obligations of the Company under this Agreement shall cease.
 
(b) By Death. Executive’s employment shall terminate automatically upon
Executive’s death.  The Company shall pay to Executive’s beneficiaries or
estate, as appropriate, any compensation then due and owing.  Thereafter all
obligations of the Company under this Agreement shall cease.  Nothing in this
Section shall affect any entitlement of Executive’s heirs or devisees to the
benefits of any life insurance plan or other applicable benefits.
 
(c) By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty days (120) in any
twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment.  The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease. 
Nothing in this Section shall affect Executive’s rights under any disability
plan in which Executive is a participant.
 
 


 
5. At-Will Termination By Executive
 
Executive may terminate employment with the Company at any time for any reason
or no reason at all, upon four weeks’ advance written notice. During such notice
period Executive shall continue to diligently perform all of Executive’s duties
hereunder.  The Company shall have the option, in its sole discretion, to make
Executive’s termination effective at any time prior to the end of such notice
period as long as the Company pays Executive all compensation to which Executive
is entitled up through the last day of the four week notice period. Thereafter
all obligations of the Company shall cease.
 
6. Termination Obligations
 
(a) Return of Property.  Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.
 
(b) Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company.  Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees.  Executive
shall also cooperate with the Company in the defense of any action brought by
any third party against the Company that relates to Executive’s employment by
the Company.
 
(c) Continuing Obligations.   Executive understands and agrees that Executive’s
obligations under Sections 6, 7, and 8 herein (including Exhibits B and C) shall
survive the termination of Executive’s employment for any reason and the
termination of this Agreement.
 
7. Inventions and Proprietary Information; Prohibition on Third Party
Information
 
(a) Proprietary Information Agreement. Executive agrees to sign and be bound by
the terms of the Proprietary Information and Inventions Agreement, which is
attached as Exhibit B (“Proprietary Information Agreement”).
 
(b) Non-Solicitation. Executive acknowledges that because of Executive’s
position in the Company, Executive will have access to material intellectual
property and confidential information.  During the term of Executive’s
employment and for one year thereafter, in addition to Executive’s other
obligations hereunder or under the Proprietary Information Agreement, Executive
shall not, for Executive or any third party, directly or indirectly (i) divert
or attempt to divert from the Company any business of any kind, including
without limitation the solicitation of or interference with any of its
customers, clients, members, business partners or suppliers, or (ii) solicit or
otherwise induce any person employed by the Company to terminate his employment.
 
(c) Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination For Cause and could subject Executive to substantial civil
liabilities and criminal penalties.  Executive further specifically and
expressly acknowledges that no officer or other employee or representative of
the Company has requested or instructed Executive to disclose or use any such
third party proprietary information or trade secrets. 
 
 


 
8. Arbitration
 
a. ARBITRATION. EXCEPT AS PROVIDED IN SECTION 8(b) BELOW, EXECUTIVE  AGREES THAT
ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR CONCERNING ANY
INTERPRETATION, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, SHALL BE
SETTLED BY ARBITRATION TO BE HELD IN LOS ANGELES COUNTY, CALIFORNIA, IN
ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH
DISPUTE OR CONTROVERSY. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR'S DECISION IN ANY COURT HAVING JURISDICTION. THE
COMPANY SHALL PAY ALL OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH OF
THE COMPANY AND EXECUTIVE SHALL SEPARATELY PAY THEIR COUNSEL FEES AND EXPENSES.
 
THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE'S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP (EXCEPT AS PROVIDED IN SECTION 8(b) BELOW),
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING CLAIMS: 
 
i. ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION; 
 
ii. ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq.;
 
iii. ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
 
b. EQUITABLE REMEDIES. EXECUTIVE AGREES THAT IT WOULD BE IMPOSSIBLE OR
INADEQUATE TO MEASURE AND CALCULATE THE COMPANY'S DAMAGES FROM ANY BREACH OF THE
COVENANTS SET FORTH IN SECTIONS 1 AND 7 HEREIN. ACCORDINGLY, EXECUTIVE AGREES
THAT IF EXECUTIVE BREACHES ANY OF SUCH SECTIONS, THE COMPANY WILL HAVE
AVAILABLE, IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE, THE RIGHT TO
OBTAIN AN INJUNCTION FROM A COURT OF COMPETENT JURISDICTION RESTRAINING SUCH
BREACH OR THREATENED BREACH AND TO SPECIFIC PERFORMANCE OF ANY SUCH PROVISION OF
THIS AGREEMENT. I FURTHER AGREE THAT NO BOND OR OTHER SECURITY SHALL BE REQUIRED
IN OBTAINING SUCH EQUITABLE RELIEF AND I HEREBY CONSENT TO THE ISSUANCE OF SUCH
INJUNCTION AND TO THE ORDERING OF SPECIFIC PERFORMANCE. 
 
c. CONSIDERATION. EXECUTIVE UNDERSTANDS THAT EACH PARTY'S PROMISE TO RESOLVE
CLAIMS BY ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
RATHER THAN THROUGH THE COURTS, IS CONSIDERATION FOR THE OTHER PARTY'S LIKE
PROMISE. EXECUTIVE FURTHER UNDERSTANDS THAT EXECUTIVE IS OFFERED EMPLOYMENT IN
CONSIDERATION OF EXECUTIVE’S PROMISE TO ARBITRATE CLAIMS. .
 
 


 
9. Amendments; Waivers; Remedies
 
This Agreement may not be amended or waived except by a writing approved by the
Board of Directors and signed by Executive and by a duly authorized
representative of the Company other than Executive. Failure to exercise any
right under this Agreement shall not constitute a waiver of such right. Any
waiver of any breach of this Agreement shall not operate as a waiver of any
subsequent breaches. All rights or remedies specified for a party herein shall
be cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.
 
10. Assignment; Binding Effect
 
(a) Assignment.  The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. 
This Agreement may be assigned or transferred by the Company; and nothing in
this Agreement shall prevent the consolidation, merger or sale of the Company or
a sale of any or all or substantially all of its assets. 
 
(b) Binding Effect.  Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.
 
11. Notices
 
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered:  (a)
by hand; (b) by a nationally recognized overnight courier service; or (c) by
United States first class registered or certified mail, return receipt
requested, to the principal address of the other party, as set forth below.  The
date of notice shall be deemed to be the earlier of (i) actual receipt of notice
by any permitted means, or (ii) two (2) business days following dispatch by
overnight delivery service or five (5) business days following dispatch by the
United States Mail.  Executive shall be obligated to notify the Company in
writing of any change in Executive’s address.  Notice of change of address shall
be effective only when done in accordance with this paragraph.
 
Company’s Notice Address:
 
Research Solutions, Inc.
5435 Balboa Blvd., Suite 202
Encino, California 91316
Attention:  CFO
 
Executive’s Notice Address:
 
Peter Derycz
5435 Balboa Blvd., Suite 202
Encino, California 91316
 
 


 
12. Severability
 
If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law. 
 
13. Taxes
 
All amounts paid under this Agreement (including, without limitation, Base
Salary and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.
 
14. Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
 
15. Interpretation
 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
 
16. Obligations Survive Termination of Employment
 
Executive agrees that any and all of Executive’s obligations under this
Agreement, including but not limited to Exhibits B and C, shall survive the
termination of employment and the termination of this Agreement.
 
17. Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument. 
 
18. Authority
 
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
 
19. Entire Agreement
 
This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement attached as Exhibit B and the Arbitration
Agreement attached as Exhibit C).  To the extent that the practices, policies or
procedures of the Company, now or in the future, apply to Executive and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Executive’s duties, position, or
compensation will not affect the validity or scope of this Agreement.
 
 


 
20. Executive Acknowledgement
 
EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
 
 


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
REPRINTS DESK, INC.:
 
By:
 
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
RESEARCH SOLUTIONS, INC.:
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 

 
 

